Rugg, C. J.
The question presented on this record is whether a woman, awarded compensation because she is the widow of an employee who lost his life from injuries arising out of and in the course of his employment by a subscriber under the workmen's compensation act, is barred from receiving further payments upon her remarriage. It is manifest from the facts found that in fact she is no longer dependent for her support upon the payments received under the act.
It was held in Murphy’s Case, 224 Mass. 592, that the right to payments under the act was not vested, and ceased upon the death of the dependent. But that decision does not reach to the point' here raised. Its reasoning in brief was that there was no provision in the act for payment to be made to anybody save to the dependents therein named, and nothing to indicate a purpose that the payments be made to the personal representatives of dependents in case of their death, and that to treat the right to such payments as passing to their executors or administrators often would or might result in payments to persons in no way connected with the deceased employee or his family or kindred, and this might deprive some of his kindred in truth dependent upon his wages for support of any payment under the act. The practical justice of that decision is illustrated by Bartoni’s Case, 225 Mass. 349, 354. The word “dependents” as matter of construction did not seem rationally susceptible of including their personal representatives in case of their death, in view of the context of the act and its general purpose. That reasoning' does not apply to the case at bar. Here no question of construction of the words of the act is involved. It is provided that the payments shall be made to the dependents as therein defined. There is no doubt that the widow came within that descriptive word. The ascertainment of dependents is made as of the time of the injury to the deceased employee. It cannot be made as of any other time. St: 1911, c. 751, Part II, § 6, as amended. The widow was wholly dependent upon the deceased employee, her husband, at that time, by the conclusive presumption of the act, because she was living with him. § 7, as amended. *155No provision is made by the act for inquiry into any subsequent change in her condition of dependency. She may become heiress to a fortune after his death and thus be utterly independent of the payments provided by the act. But there is no provision for an adjudication of that fact. If such an event should occur, it would be immaterial so far as concerns any procedure under the act. The act provides that the stated payments shall be made to her during the period covered by the award except in the event of her death. Whatever incongruity there may be in continuing payments to a person on the presumption that she is dependent on a deceased husband when in fact she is receiving ample support from a new husband, is a matter for the Legislature and not for the courts to remove.

Decree affirmed.